Citation Nr: 0033213	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-29 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1. Entitlement a rating in excess of 30 percent for a third 
degree burn scar of the left flank of the torso.

2. Entitlement to a rating in excess of 20 percent for a 
third degree burn scar of the right hand.

3. Entitlement to a rating in excess of 20 percent for a 
third degree burn scar of right forearm.

4. Entitlement to a rating in excess of 20 percent for a 
third degree burn scar of left forearm.

5. Entitlement to a rating in excess of 20 percent for a 
third degree burn scar of the left hand.

6. Entitlement to an increased (compensable) evaluation for a 
third degree burn scar of the medial malleolar area of the 
left ankle.

7. Entitlement to an increased (compensable) evaluation for a 
third degree burn scar of the medial aspect of the right 
upper arm.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to August 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

In March 2000, the veteran was afforded a hearing before the 
undersigned Board member.  At the hearing, he testified 
regarding tenderness associated with facial burn scars, 
particularly under his eyelids and around his ears.  While an 
unappealed August 1993 rating decision denied service 
connection for second degree burns of the face and left side 
of the neck, by his comments, the veteran may seek to reopen 
that decision.  Accordingly, the matter is referred back to 
the RO for appropriate consideration.





REMAND

Service medical records document that the veteran sustained 
burns from a flash injury in November 1989.  He was initially 
examined by VA in January and March 1993 after which, in 
August 1993, service conenction was granted for third degree 
burn scars of the right forearm, hand and upper arm, left 
hand and forearm and the medial malleolar of the left ankle.  
In July 1999, the RO assigned the current disability 
evalautions, effective from August 1993.

The veteran's service-connected third degree burn scars are 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2000).   Under Diagnostic Code 7801, a 10 percent evaluation 
is warranted for a third degree burn scar, or scars, 
involving an area, or areas, exceeding 6 square inches (38.7 
square centimeters).  Id.  A 20 percent evaluation requires 
that the scar, or scars, involve an area, or areas exceeding 
12 square inches (77.4 square centimeters).  Id.  A 30 
percent evaluation requires that the scar, or scars, involve 
an area, or areas, exceeding 1/2 square foot (.05 square 
meters).  Id.  A 40 percent evaluation requires that the 
scar, or scars, involve an area, or areas, exceeding 1 square 
foot (.1 square meters).  Id.  For a compensable rating under 
Diagnostic Code 7801, actual residual third degree 
involvement, that is, residual dysfunction must be 
demonstrated. Note (1) to Code 7801.  Under Note (2) of 
Diagnostic Code 7801, ratings for widely separated areas, as 
on two or more extremities or on the anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined.

However, the Board notes that the recent May 1998 VA 
examination failed to address the size of the veteran's 
various burn scars, either in inches or centimeters. See 38 
C.F.R. § 4.118, Diagnostic Code 7801.  Accordingly, a new 
examination is necessary prior to consideration of the 
veteran's claim for increased ratings.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

As such, for reasons set forth above, to ensure that VA has 
met its duty to assist the claimant in developing the facts 
pertinent to his claims and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

1. The RO should advise the appellant of 
his right to be represented by a 
recognized service organization or 
other party.  If the appellant elects 
to be represented he should file an 
Appointment of Veterans Service 
Organization as Claimant's 
Representative (VA Form 21-22) or 
other form as appropriate with the RO.

2. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who may possess additional records 
pertinent to his claim.  When the 
requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all indicated records 
and associate them with the claims 
file.

3. The veteran should be afforded a VA 
dermatology examination to assess the 
current severity of his service-
connected third degree burn scars of 
the left torso, right hand, forearm 
and upper arm, left hand and forearm 
and left ankle.  The examiner should 
be provided with the veteran's claims 
folder and a copy of this Remand in 
conjunction with the examination.  All 
necessary tests and studies should be 
performed and all clinical findings 
and subjective complaints should be 
reported in detail.  The examiner 
should note the size and location of 
each third degree burn scar in the 
referenced areas (and any other 
observed burn scars).  The total areas 
of the scars should be measured, using 
either square centimeters, square 
inches or square tenths of meters, as 
directed by Diagnostic Code 7801, 
described above, and photographs or a 
diagram would be helpful.  The 
examiner should also comment on the 
degree of functional impairment, if 
any, including limitation of motion, 
produced by the service-connected 
burns.  The veteran should be examined 
for degrees of both active and passive 
range of motion and any limitation of 
function of the parts affected by the 
burns.  The examiner should also be 
asked to note the normal range of 
motion of any part affected by the 
burns.  A complete rationale for any 
opinion expressed should be included 
in the examination report.  (The RO 
should provide the veteran with 
adequate notice of the requested 
examination and advise him of the 
consequences of failing to report for 
the scheduled examination.  A copy of 
the examination notification should be 
associated with the claims folder.)

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

5. The RO should then review the claims 
folder and ensure that all of the 
foregoing development acts were 
conducted and completed as requested.  
If any examination report is 
incomplete or does not respond to the 
directives of this remand, it should 
be returned to the examiner for 
corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6. Then, the RO should consider whether 
new and material evidence has been 
filed to reopen the claim of 
entitlement to service connection for 
second degree burns of the face and 
neck and readjudicate the claim for 
increased evaluations for third degree 
burn scars of the right hand, forearm 
and upper arm, left hand and forearm, 
left torso and medial malleolar area 
of the left ankle on appeal, with 
consideration of all the evidence of 
record and consideration of referring 
the veteran's claim for extraschedular 
evaluations under 38 C.F.R. 
§ 3.321(b)(1) (2000), that should be 
documented on readjudication.  If the 
benefits sought on appeal remains 
denied the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal since 
the July 1999 statement of the case.  
An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





